In re McGregor, David; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 90-CW-0296; Parish of Jefferson, 24th Judicial District Court, Div. “G”, No. 379-592.
Granted. We interpret the September 4, 1990 order of the Court of Appeal, Fifth Circuit, to require State Farm Mutual Automobile Insurance Company (respondent) to supplement record with file in question for in camera inspection by that court. We further amend said order to require filing by September 17, 1990, as case has been set for trial on September 24, 1990. Any further relief should be directed to the court of appeal.